NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

WILLIAM BERRY,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                        Case No. 2D18-1489
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 14, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Neil A. Roddenbery,
Judge.



PER CURIAM.

             Affirmed. See Lykins v. State, 894 So. 2d 302 (Fla. 3d DCA 2005);

Thomas v. State, 778 So. 2d 429 (Fla. 5th DCA 2001).



SILBERMAN, VILLANTI, and CRENSHAW, JJ., Concur.